Order entered May 1, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00092-CR

                               SYED SARTAJ NAWAZ, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81120-2017

                                         ORDER
       The record is due May 10, 2019. Before the Court is court reporter Janet Dugger’s April

29, 2019 request for an extension of time to file the reporter’s record. We GRANT the request

to the extent we ORDER the reporter’s record due THIRTY DAYS from the date of this order.

See TEX. R. APP. P. 35.3(c).




                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE